Notice for Allowance
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Henwood on 01/14/2021.
The application has been amended as follows: 

--1. (currently amended) A heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a return air section of an HVAC unit configured to receive a return airflow from a conditioned space;
an outdoor air section of the HVAC unit configured to receive an outdoor airflow from an environment surrounding the HVAC unit, wherein the return air section and the outdoor air section are configured to discharge airflow toward a mixing box of the HVAC unit in parallel with one another;
a heat exchanger positioned within the HVAC unit and downstream of the mixing box relative to a flow direction of airflow in the HVAC unit; and
a panel dividing the return air section and the outdoor air section, wherein the panel comprises a bypass damper actuatable to enable mixing of the return airflow and the outdoor airflow to produce a mixed airflow in the outdoor air section.--
--4. (currently amended) The HVAC system of claim 1, wherein the heat exchanger is 
--7. (currently amended) The HVAC system of claim 1, wherein the outdoor air section comprises a damper configured to selectively control flow rate of airflow from the outdoor air section to [[a]]the heat exchanger of the HVAC unit.--

the heat exchanger of the HVAC unit.--

--9. (currently amended) The HVAC system of claim 1, comprising a filter disposed within the HVAC unit downstream of the return air section and the outdoor air section relative to [[a]]the flow direction of airflow in the HVAC unit.--

--10. (currently amended) The HVAC system of claim 1, wherein the mixing box of the HVAC unit is positioned downstream of the outdoor air section and the return air section relative to [[a]]the flow direction of airflow in the HVAC unit.--

--11. (currently amended) A heating, ventilation, and/or air conditioning (HVAC) unit, comprising:
a refrigerant circuit comprising a heat exchanger and configured to flow a refrigerant therethrough;
a return air section comprising a return air inlet configured to receive a return airflow from a conditioned space and a return air outlet configured to output airflow toward the heat exchanger;
an outdoor air section comprising an outdoor air inlet configured to receive an outdoor airflow from an environment surrounding the HVAC unit and an outdoor air outlet configured to output airflow toward the heat exchanger, wherein the return air outlet and the outdoor air outlet are configured to output airflow toward the heat exchanger in parallel with one another; and
a panel dividing the return air section and the outdoor air section, wherein the panel comprises a bypass damper actuatable to fluidly couple the outdoor air section and the return air section and enable mixing of the outdoor airflow and the return airflow within the outdoor air section, the return air section, or both, to produce a mixed airflow.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See applicant’s remarks, mailed on 12/14/2020, in pages 10-11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/24/2021